ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-26 are currently pending. 
Claims 1-4, 6-10, 19-25, having previously been withdrawn, are hereby rejoined 
With the Examiner’s Amendment provided below, claim 18 is cancelled and claims 1-4, 6-17, and 19-26 are allowed. 
Rejoinder of Previously Withdrawn Claims
Pursuant to the procedures set forth in MPEP § 821.04, claims 1-4, 6-10, 19-25, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 22, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeff Crook on June 29, 2022.
The application has been amended as follows: 
	
IN THE CLAIMS
4.   The aircraft of claim 2, wherein the aft wall has a common curvature for [[a]]the curved outboard edge of the aft wall, wherein the curved outboard edge is convex and mirrors a concave curvature of the outboard wall.

6.   The aircraft of claim 1, wherein the aft wall is configured such that the fasteners are not visible to a passenger outside of the lavatory monument.

11.   An aft wall installed in an aircraft and configured to be removably connected to an outboard wall of a lavatory monument, such that the aft wall comprises: 
a curved outboard edge having a common curvature; 
a bracket bonded to the curved outboard edge, wherein the bracket covers a portion of the curved outboard edge; and 
fasteners configured to removably connect the bracket to the outboard wall.

14.   The aft wall of claim 11, wherein the curved outboard edge is convex and mirrors a concave curvature of [[an]]the outboard wall.

18.   (Canceled) 


21.   A method of performing maintenance on a lavatory monument in an aircraft, the lavatory monument having interchangeable sub-assemblies, the method comprising: 
removing an interchangeable sub-assembly from the lavatory monument, wherein the interchangeable sub-assembly is removably connected to the lavatory monument; and 
removably connecting a new interchangeable sub-assembly to the lavatory monument, wherein the interchangeable sub-assembly is an aft wall of the lavatory monument configured to be removably connected to an outboard wall, a ceiling, and a floor of [[a]] the lavatory monument and the aft wall comprises: 
a curved outboard edge having a common curvature; 
a bracket bonded to the curved outboard edge, wherein the bracket covers a less than whole portion of the curved outboard edge; and 
fasteners configured to removably connect the bracket to the outboard wall.  

22.   The method of claim 21, wherein removing the interchangeable sub-assembly comprises releasing the aft wall at unchangeable connection points between the aft wall and [[an]]the outboard wall, [[a]]the ceiling, and [[a]]the floor of the lavatory monument.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious each and every element of independent claims 1, 11, 19, and 21. Applicant’s arguments provided in the Appeal Brief filed March 9, 2022 and directed to the previous rejections under 35 U.S.C. 103 are found persuasive. The prior art of record does not disclose or render obvious “an aft wall installed in an aircraft and configured to be removably connected to an outboard wall of a lavatory monument, such that the aft wall comprises a curved outboard edge having a common curvature; a bracket bonded to the curved outboard edge, wherein the bracket covers a portion of the curved outboard edge; and fasteners configured to removably connect the bracket to the outboard wall,” as recited in independent claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643